


Exhibit 10.1


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.







--------------------------------------------------------------------------------





SERVICES OUTSOURCING AGREEMENT
Between
CCA INDUSTRIES, INC. (“Company”)
And
EMERSON HEALTHCARE, LLC (“Contractor”)
DATED AS OF January 20, 2014





--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



This Services Outsourcing Agreement (this “Agreement”) is made as of January 20,
2014 (Date), between CCA Industries, Inc. (“Company”), and Emerson HealthCare,
LLC, a Pennsylvania limited liability company (“Contractor”).
RECITALS
WHEREAS, the Company will own, develop, manufacture or have manufactured, market
and sell the products set forth on Exhibit A attached hereto, as the same may be
amended from time to time in accordance with the terms hereof (the “Products”),
and desires to outsource certain logistical and administrative services with
respect to the Products; and
WHEREAS, the Company desires to engage Contractor to provide certain logistical
and administrative services with respect to the Products and Contractor is
willing to provide such services in connection therewith, on the terms and
conditions set forth in this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Contractor agree as follows:


ARTICLE I
GENERAL TERMS
1.01 Certain Defined Terms. For the purposes of this Agreement, the following
capitalized terms shall have the meanings set forth below.
(a) “Accounts Receivable” shall mean all accounts receivable, notes receivable
and other indebtedness due and owed by any Customer and arising or held in
connection with the sale of any of the Products.
(b) “Agreement” shall mean this Agreement, including all Exhibits attached
hereto, as the same may be amended, modified or supplemented from time to time
in accordance with the terms hereof.
(c) “Claim” shall have the meaning set forth in Section 7.01.
(d) “Company” shall have the meaning set forth in the Preamble to this
Agreement.
(e) “Confidential Information" shall have the meaning set forth in Section 5.04.
(f) “Contractor” shall have the meaning set forth in the Preamble to this
Agreement.
(g) “Customer” means any current or prospective customer of the Company with
respect to the Products.
(h) “Disclosing Party” shall have the meaning set forth in Section 5.04.

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

(i) “Effective Date” shall have the meaning set forth in Section 2.01.
(j) “Files and Work Papers” shall have the meaning set forth in Section 5.05.
(k) “Force Majeure Event” shall have the meaning set forth in Section 8.03.
(l) “Governmental Authority’ means any supranational, national, federal,
provincial, state or local judicial, legislative, executive or regulatory
authority, body or instrumentality.
(m) “Gross Invoiced Sales” means the gross selling price (before the application
of any non-cash discounts, rebates, credits, allowances or similar deductions or
adjustments) less any cash discounts, of all Products that are invoiced to and
paid by Customers.
(n) “Intellectual Property” means all intellectual property rights, including
all rights in patents, patent applications, formulae, trademarks, trademark
applications, trade names, confidential information, trade secrets, inventions,
copyright, industrial designs and know-how.
(o) “Notice Period” shall mean the period between the termination date of this
Agreement and the date that is six (6) months after the date on which the
Company provides Contractor with written notice of its election to terminate
this Agreement.
(p) “OHL” means Ozbum-Hessey Logistics, LLC and its Affiliates.
(q) “Person” means an individual, a limited liability company, a joint venture,
a corporation, a partnership, an association, a trust, a division or an
operating group of any of the foregoing or any other entity or organization.
(r) “Products” shall have the meaning set forth in the Recitals to this
Agreement.
(s) “Receiving Party” shall have the meaning set forth in Section 5.04.
(t) “Sales Representation Agreement” means the sales representation agreement,
dated as of the date hereof, between Company and Contractor.
(u) “Service Fees” shall have the meaning set forth in Section 4.01.
(v) “Services” means any of the services to be provided by or on behalf of
Contractor to the Company under this Agreement and set forth on Exhibit B.
(w) “Term” shall have the meaning set forth in Section 2.01.
(x) “Termination Fee” shall mean an amount equal to the average Service Fees per
day over the 180 day period immediately preceding the date written notice of
termination is provided pursuant to Section 8.01(d) and (e) multiplied by number
of days by which the Notice Period will be less than 180.
(y) “Territory” means the United States, excluding its territories and
possessions.

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

1.02 Interpretation. The words “hereof,” “herein,” “hereto” and “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
terms defined in the singular shall have a comparable meaning when used in the
plural and vice versa. The term “including” shall mean “including, without
limitation.” When a reference is made in this Agreement to an Article, a Section
or an Exhibit, such reference shall be to an Article or a Section of, or an
Exhibit to, this Agreement unless otherwise indicated.


ARTICLE I1
TERM: EFFECTIVE DATE
2.01 Term. This agreement shall commence on January 20, 2014 (the “Effective
Date”) and shall continue in effect for six (6) months (the “Initial Term”).
This agreement shall automatically renew for successive six (6) month periods
unless written notice is provided of either party’s intent not to renew at least
six (6) months before the end of the then-current term.
2.02 Effective Date. This Agreement shall have no force or effect unless and
until the Effective Date. If the Effective Date does not occur, then this
Agreement shall be void ab initio and shall have no force or effect.


ARTICLE III
OBLIGATIONS OF CONTRACTOR
3.01 Contractor Services. Contractor shall perform during the Term of this
Agreement the Services set forth on Exhibit B in respect of the Products in the
Territory.
3.02 Meetings. Contractor shall meet with the Company on at least a monthly
basis, or more often to the extent reasonably requested by the Company, to
review historical sales results by Product SKU, forward-looking sales forecasts
by Product SKU, current inventories of the Products on hand, production
scheduled and to be scheduled of the Products, and any other matters as the
parties shall determine. Such meetings shall take place at the offices of the
Company (or, at the election of the Company, by video or telephone conference)
no later than the fifteenth (15th) day of each calendar month during the Term of
this Agreement or at such other time as the parties shall mutually agree.
3.03 Access. From time to time during the Term of this Agreement, upon
reasonable advance notice, Contractor shall permit the Company and its agents,
representatives, auditors and designees to visit, inspect and have full access,
during normal business hours, to properties, assets, books, records, agreements,
documents, data, files and personnel of Contractor.
3.04 Ownership of Accounts Receivable & Inventory. Contractor acknowledges and
agrees that it is acting solely as a collection agent on behalf of the Company
with respect to all Accounts

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Receivable collected from Customers, and such Accounts Receivable and the
proceeds therefrom are and shall remain at all times property of the Company.
Contractor further acknowledges and agrees that it has no ownership interest
whatsoever in any of the Company’s Inventory.


ARTICLE IV
PAYMENT
4.01 Service Fees. In consideration of providing the Services set forth in
Exhibit B, the Company agrees to pay to Contractor [ ** ] percent ([ *∗ ]%]) of
Company’s Gross Invoiced Sales (the “Service Fees”). Company agrees to have
Fesnak & Associates, LLP pay the Service Fees directly to Contractor. Service
Fees shall be paid to Contractor within five (5) days after the end of each
month.
4.02 Remittance. Contractor shall deposit into bank accounts designated by the
Company an amount equal to the following: all amounts received from any Customer
that are related to Accounts Receivable, less each of the following that is
applicable to any such Accounts Receivable (and has not already been applied to
reduce any Accounts Receivable): (i) Service Fees, (ii) commissions pursuant to
the Sales Representation Agreement, (iii) returns, (iv) quantity and cash
discounts, (v) trade allowances or markdowns granted on account of unsalable or
discontinued Products, (vi) all sales or use taxes, tariffs, duties or similar
charges of any Governmental Authority paid by or for the benefit of the Company,
(vii) freight, warehousing (storage and labor) and other charges associated with
the distribution of the Products using Contractor's warehouse, logistics
terminal and shipping facility (see Exhibit “C”), (viii) the Company’s pro rata
portion of product liability insurance (approximately $800 per million dollars
of sales) purchased by the Contractor in connection with performance of the
Services, and (ix) any other deductions, rebates, credits, allowances or
adjustments, in each case, which has been specifically identified by such
Customer as being applicable to any such Accounts Receivable. Contractor shall
use its best efforts to deposit the foregoing amounts within five (5) business
days, following the receipt thereof.
4.03 Retention of Monies. During the Term of this agreement, and for a period of
twenty four (24)months after Termination (the “Withholding Period”), Contractor
may retain monies (collections in Accounts Receivable) against any reasonable
anticipated deductions for product recalls, unsalables, rebates, allowances or
any audits or other adjustments it deems necessary. The retention of monies
shall only be to the extent that the reasonable anticipated deductions exceed
the anticipated accounts receivables. At the end of the Withholding Period,
Contractor shall remit to the Company the retained monies less any deductions
charged by Customers against Company’s Products. After the Withholding Period,
Company will remain liable to Contractor for any additional audits, deductions,
rebates, credits, allowances or other adjustments taken by the Customers against
the Company’s Products.

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

4.04 Expenses. Other than as specifically provided herein, each party shall be
responsible for its own expenses incurred in connection with the performance of
its obligations under this Agreement; provided, that the Company shall reimburse
Contractor for reasonable documented out-of-pocket travel expenses associated
with any meeting specifically requested by the Company and not otherwise
contemplated by this Agreement.


ARTICLE V
ADDITIONAL AGREEMENTS
5.01 New Products. The Company may amend Exhibit A to add new products to the
scope of this Agreement, including line extensions of the then-existing Products
and new brands acquired by the Company that are sold into the same classes of
trade as the then-existing Products.
5.02 Intellectual Property. All rights to either party’s Intellectual Property,
including all rights in patents, patent applications, formulae, trademarks,
trademark applications, trade names, confidential information, trade secrets,
inventions, copyright, industrial designs and know-how, (“Intellectual
Property”) shall remain that party’s absolute property during and after the Term
of this Agreement. The Products and any Intellectual Property owned by the
Company in connection therewith shall be the absolute property of the Company
during and after the Term of this Agreement. Neither party shall apply for
registration of any trademarks, trade names, or brand names of the other party
and each party hereby renounces all rights that it may acquire to such
trademarks, trade names or brand names according to law or customs because of
this Agreement or because of its use of such trademarks, trade names, or brand
names under this Agreement.
5.03 Grant of Sublicense. Solely to the extent necessary to enable Contractor to
provide the Services in accordance with the terms herein, the Company hereby
grants Contractor a royalty-free, non-exclusive sublicense, without the right to
grant further sublicenses, under any and all applicable trademarks and other
Intellectual Property owned or controlled by or licensed to the Company or any
of its Affiliates to provide, during the Term of this Agreement, the Services in
respect of the Products in the Territory. Nothing contained herein shall give
Contractor any right to use any of the Company’s Intellectual Property used in
connection with the Products or trademarks or trade names that may appear on the
labeling for the Products, except for providing the Services in accordance with
the terms herein. Except as provided in this Section 5.03, Contractor shall not
obtain any right, title or interest in any of the Company’s Intellectual
Property or trademark or any other trademark designation or trade name by virtue
of this Agreement or Contractor’s performance of its obligations hereunder.
5.04 Confidentiality. In performing its obligations under this Agreement, each
party may receive information (the “Receiving Party”) of a confidential and
proprietary nature regarding the other party, including information about such
party’s intellectual property and its operations, research,

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

marketing plans, strategies and customer lists (collectively, “Confidential
Information”). The Receiving Party shall hold the other party’s Confidential
Information in strict confidence, shall not use such Confidential Information,
except as permitted hereunder, and shall not disclose such Confidential
Information to any third party without the prior written consent of the
disclosing party (the “Disclosing Party”). Each party shall use the same degree
of care to protect the Disclosing Party’s Confidential Information as it uses to
protect its own Confidential Information of like nature, but in no circumstances
less than a commercially reasonable level of care. The Receiving Party shall
ensure that its employees and agents are bound to the same obligations of
confidentiality as the Receiving Party. Confidential Information shall not be
deemed to include: (a) information which is known to the Receiving Party prior
to the date of receipt and not obtained or derived in any manner related to this
Agreement, (b) information which is or becomes part of the public domain through
no fault of the Receiving Party, or (c) information which is obtained from a
third party that lawfully possesses such Confidential Information and is under
no obligation to keep such Confidential Information confidential. The Receiving
Party may disclose Confidential Information of the Disclosing Party in response
to a valid court order, law, rule, regulation or other governmental action,
provided that the Disclosing Party is notified in writing prior to disclosure of
such Confidential Information to permit the Disclosing Party to oppose such
disclosure by appropriate legal action. Upon the termination or expiration of
this Agreement or upon the earlier request of the Disclosing Party, the
Receiving Party shall (i) promptly return to the Disclosing Party all
Confidential Information, or (ii) upon written request by the Disclosing Party,
destroy all Confidential Information and provide the Disclosing Party with
written certification of such destruction. Upon the termination or expiration of
this Agreement, the Receiving Party shall cease all further use of any
Confidential Information, whether in tangible or intangible form.
5.05 Records Management. All paper or electronic records, files, documents, work
papers and other information in any form, whether marked “confidential” or not,
provided by the Company, its employees, agents or Affiliates or generated
pursuant to this Agreement shall remain the exclusive property of the Company
(collectively, “Files and Work Papers”). During the Term of this Agreement and
for a reasonable transitional period thereafter, Contractor shall maintain
adequate levels of information technology system redundancy, security and
emergency back-up as the Company may reasonably require to protect the Files and
Work Papers of the Company.
5.06 Vendors. Contractor shall retain Fesnak & Associates, LLP to provide
accounting services in connection with Contractor’s performance of the Services
and shall not engage a different accountant to provide such services without the
Company’s prior written consent (not to be unreasonably withheld). Contractor
and the Company are arranging for OHL to provide certain warehousing, shipping
and other logistical services related to the Products, as mutually agreed by the
parties, and Contractor shall not engage a different vendor with respect to such
services without the Company's prior written consent (not to be unreasonably
withheld).

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

ARTICLE VI
REPRESENTATIONS AND WARRANTIES
6.01 Representations and Warranties of Contractor. As of the date hereof,
Contractor hereby represents and Warrants to the Company that the execution and
delivery of this Agreement, and the performance of Contractor’s obligations
hereunder, do not and will not conflict with, violate or breach, or constitute a
default or require any consent under, any contractual obligation or court or
administrative order by which Contractor is bound.
6.02 Representations and Warranties Company. As of the date hereof, the Company
hereby represents and warrants to Contractor that the execution and delivery of
this Agreement, and the performance of the Company’s obligations hereunder, do
not and will not conflict with, violate or breach, or constitute a default or
require any consent under, any contractual obligation or court or administrative
order by which the Company is bound.


ARTICLE VII
INDEMNIFICATION AND INSURANCE
7.01 Indemnification by the Company. The Company hereby agrees to indemnify and
hold Contractor, including its Affiliates and its and their respective officers,
directors, partners, members, employees and agents, harmless from and against
any and all claims, actions, suits, losses, demands, damages, costs and expenses
(including reasonable attorneys’ fees) of every kind, nature, or description
(each, a “Claim”) brought in connection with, arising out of or related to the
Products or the Company’s breach of its representations, warranties or covenants
hereunder, except those Claims arising out of Contractor’s or its Affiliates’
fraud, willful misconduct, negligence or material breach of this Agreement or
any other agreement with the Company.
7.02 Indemnification by Contractor. Contractor hereby agrees to indemnify and
hold the Company, including its Affiliates and its and their respective
officers, directors, partners, members, employees and agents, harmless from and
against any and all Claims brought in connection with or arising out of or
related to Contractor’s or its Affiliates’ fraud, willful misconduct, negligence
or material breach of this Agreement.
7.03 Insurance. Company shall maintain Products Liability Insurance and in an
amount satisfactory to Contractor, under which Contractor is named as an
additional insured. All insurance coverages are to be placed with insurers which
have a Best’s rating of no less than “A.” Such insurance requirements shall be
maintained during the Term and shall continue for a minimum of three years
following termination of this Agreement. Failure to comply with the insurance
requirements shall place Company in material breach of this Agreement.


ARTICLE VIII

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

TERMINATION
8.01 Termination. This Agreement shall be terminable as follows:
(a) In the event that a party hereto commits a material breach of any of the
terms or conditions of this Agreement the other party may terminate this
Agreement (i) if such breach may be cured, upon written notice if the breaching
party fails to cure such breach within thirty (30) days after its receipt of
written notice thereof, or (ii) if such breach is incapable of cure, upon
written notice to the other party thereof (it being understood that any breach
of Section 5.04 would be incapable of cure);
(b) Notwithstanding the provisions of Section 8.01, in the event that a party
hereto fails to pay any amounts payable hereunder when due, the other party may
terminate this Agreement (i) if such breach may be cured, upon written notice if
the breaching party fails to cure such breach within three (3) business days
after its receipt of written notice thereof; or, (ii) if such breach is
incapable of cure, upon written notice to the other party thereof;
(c) In accordance with the provisions of Section 8.03; or,
(d) Either party hereto may terminate this Agreement after the Initial Period
upon at least six (6) months’ prior written notice to the other party thereof.
The Company may terminate this Agreement in accordance with the immediately
preceding sentence but with less than six (6) months’ prior written notice to
Contractor; provided, that in such event, the Company shall pay Contractor an
amount equal to the Termination Fee.
8.02 Effect of Termination. Subject to Section 4.03, upon termination or
expiration of this Agreement, other than with respect to any amounts then the
subject of a good faith dispute, the Company shall pay to Contractor and
Contractor shall pay to the Company all monies due in respect of the Services
provided.
8.03 Force Majeure. If either party is prevented from or delayed in performing
any of its obligations hereunder due to any cause which is beyond the
nonperforming party’s reasonable control, including, without limitation, fire,
explosion, flood, or other acts of God; acts, regulations, or laws of any
Governmental Authority; war or civil commotion; acts of terrorism, strike,
lock-out or labor disturbances; or failure of public utilities or common
carriers (a “Force Majeure Event"), such non-performing party shall not be
liable for breach of this Agreement with respect to such non-performance or
delay to the extent any such non-performance or delay is due to a Force Majeure
Event; provided, that the non-performing party gives immediate written notice to
the other party of the Force Majeure Event. If a Force Majeure Event asserted as
the basis of a party’s non-performance continues to prevent performance for more
than one (1) month, the other party may terminate this Agreement by giving
written notice to the nonperforming party before the non-performing party
resumes performance. Notwithstanding anything contained in this Section 8.03,

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

such non-performing party shall exercise commercially reasonable efforts to
eliminate the Force Majeure Event and to resume timely performance of its
affected obligations as soon as practicable.






ARTICLE IX
MISCELLANEOUS
9.01 Relationship of the Parties. The relationship of the Company and Contractor
established by this Agreement is that of independent contractors, and nothing
contained herein shall be construed to (a) give either party any right or
authority to create or assume any obligation or incur any expense of any kind on
behalf of the other without the other party's prior written approval, or (b)
constitute the parties as partners, joint venturers, co-owners, employer and
employee or otherwise as participants in a joint or common undertaking.
9.02 Notices. All notices and other communications shall be in writing and shall
be deemed to have been duly given when: (a) delivered personally, or (b)
transmitted by facsimile (with receipt confirmed), or (c) if mailed, five (5)
days after being deposited in the United States mail, postage prepaid, or by
certified or registered mail, return receipt requested, postage prepaid, or (d)
if sent by overnight courier for delivery on the next day, the day following
deposit of the notice with Federal Express or another nationally recognized
overnight courier service (billed to sender), to the parties at the following
addresses:
If to Contractor:         Emerson HealthCare, LLC
Attention: Scott Emerson
407 East Lancaster Avenue
Wayne, Pennsylvania 19087
Telephone: (610) 971-9600
Facsimile: (610) 971-9616
With a copy to:         Steven L. Gershman, Esq.
The Navy Yard Corporate Center
One Crescent Drive Suite 400
Philadelphia, PA 19112
Telephone (215) 271-6102
Facsimile: (215) 218-2039
If to the Company:         CCA Industries, Inc.
Attention: Chief Executive Officer
200 Murray Hill Parkway
East Rutherford, NJ 07073

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Telephone (201) 935-3232
Facsimile: (201) 842-6049










With a copy to:         CCA Industries, Inc.
Attention: Chief Financial Officer
200 Murray Hill Parkway
East Rutherford, NJ 07073
Telephone (201) 935-3232
Facsimile: (201) 842-6049
                
9.03 Failure to Exercise. The failure of either party to enforce at any time for
any period any provision hereof shall not be construed to be a waiver of such
provision or of the right of such party thereafter to enforce each such
provision, nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right or remedy. Remedies provided herein are cumulative and not exclusive
of any remedies provided at law.
9.04 Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other party, except that, without such consent, (i)
Company may make an assignment of this Agreement as collateral security in favor
of its lenders, and (ii) the Company may assign this Agreement to a purchaser of
all or substantially all of the assets of the Company’s business related to the
Products. Subject to the foregoing sentence, this Agreement shall bind and inure
to the benefit of the parties hereto and their respective successors and
assigns.
9.05 No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer upon any Person other than the Company and
Contractor, or their successors or permitted assigns, any rights or remedies
under or by reason of this Agreement.

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

9.06 Severability. Any term or provision of this Agreement that is deemed
invalid or unenforceable in any jurisdiction shall, to the extent the economic
benefits conferred by such Agreement to both parties remain substantially
unimpaired, be ineffective to the extent of such invalidity or unenforceability
without rendering invalid or unenforceable the remaining terms and provisions of
this Agreement or affecting the validity or enforceability of any of the terms
or provisions of this Agreement in any other jurisdiction.
9.07 Governing Law. This Agreement shall be deemed to have been entered into in
the State of New Jersey, and shall be construed and interpreted in accordance
with the laws of that State applicable to agreements made and to be performed in
the State of New Jersey. Any and all disputes, controversies and claims arising
out of or relating to this Agreement, or with respect to the interpretation of
this Agreement, or the rights or obligations of the parties and their successors
and permitted assigns, whether by operation of law or otherwise, shall be
settled and determined by arbitration in New Jersey pursuant to the then
existing rules of the American Arbitration Association for commercial
arbitration. The arbitrators shall have the power to award specific performance,
rescission or injunctive relief in addition to damages or other monetary awards,
but shall not have the power to modify, alter, enlarge upon or otherwise change
any of the provisions or terms and conditions of this Agreement.  The
arbitration shall be final and binding upon the parties and judgment there on
may be entered in the courts of the State of New Jersey and the United States
federal courts in said State, and the parties hereby consent to the jurisdiction
of such courts for such purposes. Service of any notice, process, motion or
other document in connection with any arbitration proceeding, any arbitration
award or any other action or proceeding, maybe by personal service or by
certified or registered mail return receipt requested, addressed to the party
intended at its address for the receipt of notices as herein set forth.
9.08 Headings. The headings used herein have been inserted for convenience only
and shall not affect the interpretation of this Agreement.
9.09 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and together shall constitute one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other party, it being
understood that both parties need not sign the same counterpart.
9.10 Entire Agreement. NO VARIATIONS OR MODIFICATIONS OF THIS AGREEMENT SHALL BE
DEEMED VALID UNLESS REDUCED TO WRITING AND SIGNED BY THE PARTIES HERETO. THIS
AGREEMENT CONTAINS THE ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS,
ORAL OR WRITTEN, WITH RESPECT TO SUCH MATTERS, EXCEPT FOR ANY WRITTEN AGREEMENT
OF THE PARTIES THAT EXPRESSLY PROVIDES THAT IT IS NOT SUPERSEDED BY THIS
AGREEMENT. ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED OR WAIVED

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

IF, AND ONLY IF, SUCH AMENDMENT OR WAIVER IS IN WRITING AND SIGNED (I) IN THE
CASE OF AN AMENDMENT, BY THE COMPANY AND CONTRACTOR AND (II) IN THE CASE OF A
WAIVER, BY THE PARTY AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE.
9.11 Survival. Sections 5.02, 5.04, 5.05 and 8.02, and Articles Article IV,
Article VII and Article IX shall survive the expiration or termination of this
Agreement in accordance with the respective terms thereof.










IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the date first written above.
EMERSON HEALTHCATE, LLC
“Contractor”




By: /s/s Scott Emerson
Scott Emerson


and




CCA INDUSTRIES, INC.
“Company”




By: /s/ Richard Kornhauser
Richard Kornhauser, President & CEO

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



EXHIBIT A TO SERVICES OUTSOURCING AGREEMENT
List of Products:
List to be furnished by CCA

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



EXHIBIT B TO SERVICES OUTSOURCING AGREEMENT
SEE-ATTACHED FLOW CHARTS


    









































14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



EXHIBIT C – LOGISTIC EXPENSES


•
Outbound freight costs – average out to be approximately [ ** ] cents per lb.



•
Warehouse labor [ ** ] cents per case.



•
There is no charge for unloading and putting away inbound product as long as
product arrives on standardized configured pallets. The labor charge only occurs
when the product is shipped outbound to customers/retailers.



•
Storage cost of [ ** ] cents per month per case – First [ ** ] days for each
case no charge – If case sits longer than [ *∗ ] days the monthly charge applies
going forward.



•
For International Sales the above warehouse labor and storage costs apply. There
will be no Service Fee paid for international sales, but Company understands
that Contractor will not be performing any services. It is assumed buyer will be
paying for freight for International Sales.


15

